THE STATE OF OHIO, APPELLEE, v. LANDRUM, APPELLANT.

                [Cite as State v. Landrum (1999), 87 Ohio St. 3d 315.]

Appellate procedure — Application for reopening appeal from judgment and

        conviction based on claim of ineffective assistance of appellate counsel —

        Application denied when applicant fails to establish good cause for failing

        to file his application within ninety days after journalization of the court of

        appeals’ decision affirming the conviction as required by App.R. 26(B).

  (No. 99-994 — Submitted October 19, 1999 — Decided December 22, 1999.)

        APPEAL from the Court of Appeals for Ross County, No. 86CA1330.

        Appellant, Lawrence A. Landrum, was convicted of the aggravated murder

of Harold White, Sr. and sentenced to death. Landrum was also sentenced to

prison for aggravated burglary. The court of appeals affirmed the convictions and

sentence. State v. Landrum (Jan. 12, 1989), Ross App. No. 1330, unreported, 1989
WL 4244. On direct appeal as of right, we also affirmed. State v. Landrum

(1990), 53 Ohio St. 3d 107, 559 N.E.2d 710. In May 1991, we granted a stay of

execution to enable Landrum to file a petition for postconviction relief, State v.

Landrum (1991), 60 Ohio St. 3d 706, 573 N.E.2d 668, but Landrum never filed a

petition for postconviction relief until 1996.

        In September 1998, Landrum first filed an App.R. 26(B) application to

reopen his appeal in the court of appeals, asserting that he had received ineffective

assistance of counsel in his original appeal that was decided in January 1989. In

April 1999, the court of appeals rejected that application as untimely and noted that

Landrum “was represented by several different attorneys during the seven years

after representation by his trial and appellate counsel ended,” but still offered “no

good reason explaining why this lengthy period elapsed before he filed his App.R.

26(B) application.”




19922
      Landrum now appeals the court of appeals’ rejection of his App.R. 26(B)

application to reopen his 1989 appeal.

                              __________________

      Scott W. Nusbaum, Ross County Prosecuting Attorney, and Michael L.

Collyer, Special Assistant Prosecuting Attorney, for appellee.

      David H. Bodiker, Ohio Public Defender, and Pam Prude-Smithers,

Assistant Public Defender, for appellant.

                              __________________

      Per Curiam. We agree with the court of appeals that Landrum’s application

to reopen his appeal was untimely under App.R. 26(B) and that Landrum failed to

show “good cause” for the untimely filing. See, also, State v. Fox (1998), 83 Ohio

St.3d 514, 700 N.E.2d 1253; State v. Wickline (1996), 74 Ohio St. 3d 369, 371, 658
N.E.2d 1052, 1053.

      Accordingly, the judgment of the court of appeals is affirmed.

                                                                 Judgment affirmed.

      MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and

LUNDBERG STRATTON, JJ., concur.




                                            2